Mr. Justice Ricks delivered the opinion of the court: The motion to dismiss the appeal will be allowed. The right of appeal is a statutory right, and can only be availed of when allowed by the court, and must then be in conformity to the prayer for appeal and the order of allowance. Here the appeal was prayed and granted to three of the parties jointly and perfected by only one of them. It is not in compliance with the prayer or order of appeal. (Carson v. Merle, 3 Scam. 168; Hileman v. Beale, 115 Ill. 355; Ellison v. Hammond, 189 id. 470; Tedrick v. Wells, 152 id. 214; Town v. Howieson, 175 id. 85. Appeal dismissed.